      Case 2:18-cr-00478-GMS Document 188 Filed 07/26/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00478-03-PCT-GMS
10                         Plaintiff,                  DETENTION ORDER
11   v.
12   Kristina Prettydove Escalona,
13                         Defendant.
14
15          On July 26, 2021, Defendant appeared before this Court for an initial appearance
16   regarding the Second Superseding Petition to Revoke Supervised Release (Doc. 167). The
17   issue of detention was submitted to the Court.        The Court considered the Second
18   Superseding Petition and file in determining whether Defendant should be released on
19   conditions set by the Court.
20          The Court finds that Defendant, having previously been convicted and placed on
21   supervised release, and having appeared before the Court in connection with a second
22   superseding petition to revoke her supervised release, has failed to establish by clear and
23   convincing evidence that she is not likely to flee or pose a danger to the safety of the
24   community if released pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of
25   Criminal Procedure, and 18 U.S.C. § 3143.
26          IT IS THEREFORE ORDERED that Defendant be detained pending further
27   proceedings.
28          Dated this 26th day of July, 2021.


                                                      Honorable Eileen S. Willett
                                                      United States Magistrate Judge
